IN THE
                             TENTH COURT OF APPEALS

                                  No. 10-14-00216-CR

                          EX PARTE JUAN CARLOS MOREJON



                           From the County Court at Law No. 2
                               McLennan County, Texas
                              Trial Court No. 20140002HC2


                                         ORDER


        Juan Carlos Morejon filed an application for writ of habeas corpus, pursuant to

article 11.072 of the Texas Code of Criminal Procedure, challenging his misdemeanor

conviction for theft. After a hearing, the trial court denied relief. The State’s brief in this

appeal was originally due on January 9, 2015. The State has requested and been granted

two extensions of time to file its brief. It has now filed a third motion for extension of

time to file its brief.

        The State’s motion is denied. Its brief is ORDERED to be filed no later than 5:00

p.m. on April 13, 2015.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 26, 2015




Ex parte Morejon                        Page 2